Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (“Am.”) filed on May 17, 2022 has been entered.
Drawings
The drawings were received on May 17, 2022.  These drawings are not accepted because of the reasons, inter alia, listed below:
a.	The amended drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, 37 CFR 1.84(p)(4) states:
“The same part of an invention appearing in more than one view of
the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”   (Emphases added).
  
However, the same reference character 11’ is used to designate different support frames as seen in amended FIG. 1 (see amended Spec. ¶ 43 on p. 2 of the Am.); and
b.	The amendments to the drawings do not address the drawing objection under 37 CFR 1.83(a) and the specification objection under 37 CFR 1.121(e) set forth on pp. 2-4 of the prior Office action (“OA”) on March 7, 2022.  Please see Am. pp 11-12, and 37 CFR 1.111.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Nelson Quintero on June 3, 2022.
	a.	In claims 5 and 15, lines 1-2, delete - - a shape of the first cam is different from a shape of the second cam, and - -.
	b.	In the specification:
		Change reference character “ 11’ “ in paragraph [0043] to reference characters --11A and 11B - -. 
c.	In the drawings:	
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Change the hatching of the storage body 222 shown in sectional view FIGS. 2A and 2B to represent polymer plastic material as seen in the drawing symbols for “Section of Synthetic Resin or Plastic” in MPEP § 608.02(IX); and
In amended FIG. 3 filed on May 17, 22, change reference characters 11’ to 11A and 11B.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Substitute Specification
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
The entire specification is required to be rewritten.
Reasons for allowance
1.	Claims 1-8 and 10-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
At the outset, Applicant’s agreement to the Examiner’s amendment above overcomes all of the objections.  More importantly, in the context of the specification and the drawings (see Pub. No. 20200284372 (“Pub.’372”) of this application), representative claim 1 is allowed due to the limitations, inter alia, as follows:
the fluid container comprises: 
a fluid-guiding portion (21, FIG. 2, Pub.’372 ¶ 37) having a fluid channel (211); 
a storage portion (22) disposed on the fluid-guiding portion (22), and having a storage chamber (221) in communication with the fluid channel (211); 
an inspection portion (23) disposed on the fluid-guiding portion (21), and having an inspection groove (231) connected to the fluid channel (211);
wherein the pressing mechanism (30) is configured to press the storage portion (22), and the storage chamber (221) is configured to store a detection fluid (L1, FIG. 2A);
wherein when the storage portion (22) is pressed by the pressing mechanism (30), the detection fluid (L1) of the storage chamber (221) flows to the inspection groove (231) via the fluid channel (211).  (Reference characters, Pub.’372 paragraphs, figures and emphases added).   

See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01. 
In the instant case, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in Pub.’372 ¶ 7 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
None of the cited references, either alone or in combination, teaches or suggests all of the
structural and functional limitations required in claims 1 and 11.  See In re Wilson, 424 F.2d 1382,
1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the
patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Reynolds (US 2009031270) teaches a pressing mechanism comprising a cam 20
(id. ¶ 10 et seq.); and
b.	Alali et al. (US 20210116048) teaches a pressing mechanism comprising a cam 142 (id. ¶ 110 et seq.).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET -5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656